Title: To James Madison from William Lee, 4 March 1806 (Abstract)
From: Lee, William
To: Madison, James


                    § From William Lee. 4 March 1806, Bordeaux. “By two Imperial Decrees dated the twenty second, and twenty fifth of last month, the importation into this country of White and printed Cottons, and muslins is prohibited: Cotton wool is henceforth to pay a duty of sixty francs, per decimal quintal, equal to thirty francs, on one hundred pounds, and Tobacco is hereafter to pay a duty, of two hundred francs the quintal decimal, equal to one hundred francs, the hundred pounds, to which must be added the ten per cent, or war duty.
                    “Some of the Bankers at Paris write, that it is expected a Law, will be promulgated in a few days, obliging all importers of Colonial produce, to export the amount of the Cargoes they may receive, in the produce & manufactures of this country, such a regulation would injure our Commerce infinitely more than that of Great Britain.
                    “Captains Salter, Tuck, Pennick & Sargent whose Vessels were destroyed by the Rochfort Squadron, have not yet received an indemnity for their losses, the Crews of the Vessels, have been paid off up to the time of their arrival at Rochfort, which seemed to indicate a determination to do justice toward the Captains, and owners but as this justice has been so long delayed, I have advis⟨e⟩d the Captains who have consulted me on the business, to abandon to the underwriters.
                    “Count Cobenzel has left Paris with the Emperor’s Ultimatum, which has given rise to many conjectures. B⟨y⟩ some it is supposed that the French insist on the passage of the Sound being shut to the English. An acquiescence in such a measure, on the part of Prussia would inevita⟨bly⟩ involve her with Russia, in the contest she would no doubt, be supported by this Country, but it is feared by some that napoleons obstinancy, in this particular, will force a union between Russia, & Prussia, for the protection of northern Europe. All idea of peace betwe⟨en⟩ this Country and England has vanished within these few days. On the twenty fifth of May the Kings of Baden, Wertemburg, Bavaria, Naples and Italy are it is said to be crowned at Paris. My last respects [not found] contained an account of the surrender of naples to the Prince Joseph.”
                